DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Claims 1-2,13,101,112,116,119,123,126,132,145,147,149-150,155 and 157-163 are pending in the application. Applicant’s election of Group I and TCR comprising  SEQ ID NO: 58 (TCR alpha CDR3= SEQ ID NO: 21) and 59 as species of TCR alpha and beta chain respectively in the reply filed on 07-13-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration the election of species of the TCR Alpha and Beta chain sequences is withdrawn, therefore all SEQ ID NO: as in claim 1 (TCRalpha SEQ ID NO: 21-25) are included in examination. Claims 1,2,13,101,112,116,119,123,126,132,150,155,157, 159 encompass the elected group (Group I ) and are examined on the merits below.
Improper Markush
Claims 1,2,13,101,112,116,119,123,126,132,150,155,157, 159 rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping claim 1 and dependent claims is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The claim requires TCR structural components which “bind” to a peptide phosphorylated at serine residue and expressed in the MHCI molecule HLA-B*0702 for example. The claim 1 for example describes binding to two separate structurally unique MHC-peptide (SEQ ID NO 45, 47) complexes with various TCRVa-CDR3 regions claimed as SEQ ID NO: 21-25. Looking to the specification the SEQ ID NO: 25 at least is derived from a TCR complex (TCR Valpha and TCR Vbeta) represented as TCR0077,78 or alternatively TCR0085,86 which alternatively bind to MHC I presenting the phosphorylated versions (serine) of the SEQ ID NO: 45 and 47 respectively. The binding appears mutually exclusive as evidenced by the figure 3 which presents flow data representing binding of cells expressing the TCR of interest to fluorescently labeled pentamer loaded with the phosphorylated peptide (derived from MLL antigen) of interest derived as SEQ ID NO: 45, 47. Therefore the TCR Valpha CDR3 represent structurally divergent entities as evidenced by their divergent functional characteristics and indeed amino acid sequences. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,13,101,112,116,119,123,126,132,150,155,157, 159 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claims applicant claims an isolated TCR which binds to a peptide consisting of a defined amino acid sequence, SEQ ID NO:45 or 47. However, it is noted that TCR do not bind peptides in the absence of an MHC I or II molecular structure. The specificity of a TCR is directed to the MHC-peptide complex, not an individual free peptide. It is therefore not clear whether applicant means TCR-MHC-peptide binding or binding of free peptide to the TCR. For the purposes of applying prior art the claims are being interpreted as encompassing a TCR that binds to peptide/MHC complex. Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,13,101,112,116,119,123,126,132,150,155,157, 159 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1 applicant claims an isolated TCR which binds to a peptide consisting of the amino acid sequence set forth as SEQ ID NO: 45 or 47 respectively. The TCR of the invention is minimally defined as comprising a TCR Valpha CDR3 sequence which is defined by the sequence SEQ ID NO:21-25. SEQ ID 21 corresponds to the elected SEQ ID NO: 58 alpha chain CDR3. The CDR3 SEQ ID NO: 21 comprises 12 amino acids which are divergent from the additional SEQ ID 24-25 as indicated above. Applicant functionally claims the Valpha CDR3 outside of the context of any other TCR alpha or beta chain. Thus applicant in claim 1 describes in claim 1 a large genus of TCR comprising the singularly defined Valpha of SEQ ID NO: 21 for example and functionally attempts to restrict them as binding to the phosphorylated peptide of SEQ ID NOs: 45 and 47 in the context of any MHC molecule which may present the peptide. In regards to the structure function relationship of the T cell receptor complex (primarily the alpha and beta chain) and binding to a specific MHC-peptide complex, overall functional binding of a specific TCR to the MHC complex is determined by not only the CDR3 alpha but the highly variable CDR3 Beta chain region in combination with the variable CDR 1-2 alpha and beta chains CDR 1-2 Rossjohn et al (Annual Review Immunology 2015. 33:169–200) (figure 1). As described by Rossjohn the CDR3 regions primarily are responsible for binding specific peptide epitopes presented in the MHC-class I (in the instant case) while CDR1-2 regions are involved in overall binding to the MHC molecule regions itself (Rossjohn p172) which may be highly variable themselves. As a further illustration of the highly variable and unpredictable nature of the TCR structural components interactions with the MHC-peptide complex one can look to the reference of Song et al (Nature Structural and Molecular Biology, Volume 24, Number 4, April 2017). The reference of Song et al essentially describes that T cell receptors recognizing a particular peptide fragment (M1) presented in a particular HLA-A2 complex on antigen presenting is represented by a highly diverse and unpredictable combination of CDR3 alpha and CDR3 beta combinations as determined by next generation sequencing results of M1-dextramer-HLA-A2 sorted CD8+ T cells (figure 1, a-g).  Essentially one may not rely solely on a defined TCR CDR3 Valpha or TCR CDR3 Vbeta, while allowing unlimited variability in the other chain, and expect predictable binding to a particular peptide-MHC class I complex. As such applicant has claimed an enormous genus of TCR which may bind the peptide sequences, but has in the specification presented a limited number of examples of TCR encompassing sequences which may bind to this peptide-MHC complex, applicant may alternatively present corresponding direction as to the structure function relationship between the for example CDR3alpha and all other variable regions in the entire claimed TCR sequences (MPEP 2163(II)(A)(3)(a)(ii)). Additionally, with respect to the functional tests presented illustrating a small subset of the claimed TCR binding to particular peptide-MHC complexes the applicant is reminded that presentation of assays which may be utilized for the discovery of molecules which may satisfy claim requirements are not sufficient in themselves to demonstrate possession (MPEP 2163 II. A. 3(a) paragraph 6). Applicant has presented and tested essentially a single TCR (TCR0078) utilizing the SEQ ID NO:21 (and likewise for SEQ ID NO: 22-25) for example, comprised SEQ ID NO: 58, 59 as alpha and beta chains (see tables 2-4).  Applicant however claims encompass any TCR variable-beta sequence, and TCR variable alpha sequence paired with TCR variable alpha CDR3 SEQ ID NO:21 but has only disclosed TCR comprised of TCR0078. Therefore, one of skill in the art would determine that at the time of filing the applicant had not presented sufficient evidence for one to determine that the applicant was in possession of the large genus of TCR which utilize a variable CDR3 alpha sequence represented by SEQ ID NO:21 alone that may bind the sequence indicated as it is instantly claimed.
A similar issue exists in regards to dependent claim 2 and the large number of optional/and or linkages (a-y), applicant claims a wide variety of sequence combinations. For example, the limitation (a) describes a condition in which the TCR Valpha is sufficiently defined by the CDR 1-3, but the highly polymorphic TCR Vbeta chain remains completely undefined. 
In regards to claim 13, as written applicant similarly claims a TCR molecule (CDR 1-3, Valpha, Vbeta) which is comprised only base reference sequences . This is essentially due to the percent identity limitation claimed with reference to a complete Valpha and Vbeta chain which may include mutations to the highly variable CDRs of the alpha and beta chains of the TCR. 
Similarly, the claim 101 presents essentially limitations which may encompass an enormous genus of TCR which are only limited by 75% identity to the SEQ ID NO:81 base Valpha chain, with no limitation to the variability to the TCR Vbeta chain and its highly variable CDR sequences. 
In regards to claim 112 the limitation that the TCR may bind a peptide as SEQ ID NO:45 essentially does not significantly limit the genus of which claim 1 refers. Similarly, the claim 116 refers to essentially what would result from a screening assay of the large genus of TCR as are claimed in instant claim 1, and thus is not remedial structurally to the large genus of TCR which are nevertheless claimed. Applicant would thus claim the genus of TCR as in claim 1 and then only limit them by relative binding assays. A similar issue exists with respect to claim 119, 123 in which applicant presents a particular functional assay which is utilized to define a TCR which is claimed. This essentially does nothing to remediate the lack of defined structure that applicant claims as in claim 1.  
In regards to the claim 132 applicant claims a genus of TCR singularly define as comprising a defined TCR Valpha chain. As described above applicant has defined at most 2 TCR which are 99.9% homologous which satisfy the requirement. These TCR comprise a defined TCR Vbeta sequence as described above. The applicant has not presented a representative number of species of TCR which satisfy the requirement as stated in the claim. 

Conclusion
Summary: No claims are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644         

/AMY E JUEDES/             Primary Examiner, Art Unit 1644